   Case 5:20-cv-01278-CJC-KK Document 25 Filed 10/27/20 Page 1 of 1 Page ID #:93

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA                                   JS-6
                                    CIVIL MINUTES – GENERAL

 Case No.       EDCV 20-01278-CJC (KKx)                             Date     October 27, 2020
 Title          David Lopez v. J&R Hock Enterprises Inc., et al



 Present: The Honorable         CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE
                   Cheryl Wynn                                          Not Reported
                   Deputy Clerk                                        Court Reporter
           Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                    None Present                                       None Present


 PROCEEDINGS:             (IN CHAMBERS) ORDER DISMISSING ACTION ON STIPULATED
                          DISMISSAL


       Having been advised by the parties that this action has been resolved (see Stipulation
of Dismissal Pursuant to Rule 41(a)(1) [24]), the Court hereby orders the case dismissed with
prejudice. All dates and deadlines are vacated by the Court and taken off calendar.




                                                                                  -      :        -
                                                  Initials of Deputy Clerk   cw




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                            Page 1 of 1
